
	
		III
		111th CONGRESS
		2d Session
		S. RES. 614
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2010
			Mr. Sessions (for
			 himself and Mr. Shelby) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 50th anniversary of the
		  publication of To Kill a Mockingbird.
	
	
		Whereas Nelle Harper Lee was born on April 28, 1926, to
			 Amasa Coleman Lee and Frances Finch in Monroeville, Alabama;
		Whereas Nelle Harper Lee wrote the novel To Kill a
			 Mockingbird portraying life in the 1930s in the fictional small
			 southern town of Maycomb, Alabama, which was modeled on Monroeville, Alabama,
			 the hometown of Ms. Lee;
		Whereas To Kill a Mockingbird addressed the
			 issue of racial inequality in the United States by revealing the humanity of a
			 community grappling with moral conflict;
		Whereas To Kill a Mockingbird was first
			 published in 1960 and was awarded the Pulitzer Prize in 1961;
		Whereas To Kill a Mockingbird was the basis
			 for the 1962 Academy Award-winning film of the same name starring Gregory
			 Peck;
		Whereas To Kill a Mockingbird is one of the
			 great American novels of the 20th century, having been published in more than
			 40 languages and having sold more than 30,000,000 copies;
		Whereas, in 2007, Nelle Harper Lee was inducted into the
			 American Academy of Arts and Letters;
		Whereas, in 2007, President George W. Bush awarded the
			 Presidential Medal of Freedom to Nelle Harper Lee for her great contributions
			 to literature and observed, To Kill a Mockingbird has
			 influenced the character of our country for the better, and As a
			 model of good writing and humane sensibility, this book will be read and
			 studied forever; and
		Whereas To Kill a Mockingbird is celebrated
			 each year in Monroeville, Alabama through public performances featuring local
			 amateur actors: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the
			 historic milestone of the 50th anniversary of the publication of To Kill
			 a Mockingbird; and
			(2)honors the
			 outstanding achievement of Nelle Harper Lee in the field of American literature
			 in authoring To Kill a Mockingbird.
			
